125 So. 2d 310 (1960)
Leon L. STOLLER, Appellant,
v.
Ben JAFFE and Guarantee Reserve Life Insurance Company of Hammond, Appellees.
No. 59-682.
District Court of Appeal of Florida. Third District.
September 22, 1960.
Rehearing Denied January 10, 1961.
Anderson & Nadeau, Miami, for appellant.
Ward & Ward, Miami, for appellees.
HORTON, Chief Judge.
This appeal is from a final decree entered after trial dismissing a complaint brought by the appellant, plaintiff below, seeking to recover compensation for certain alleged services rendered the appellee. The complaint consisted of two counts. The first was based upon an oral agreement entered into between the parties which allegedly constituted a joint venture. The second sought recovery upon a quantum meruit claim. Following a hearing of the issues, the chancellor found that the plaintiff had failed to carry the burden of proof that he had any agreement or contract, either express or implied, with the defendants, and further, that he had failed to carry or sustain the burden of proof with reference to any express oral contract or a contract by implication that there was any joint venture agreement between the parties. The chancellor concluded that the plaintiff wholly failed to sustain the burden of proof in connection with his quantum meruit claim.
The basic contention raised upon appeal is the claimed insufficiency of the *311 evidence to support the chancellor's findings. We have reviewed the record and find that although the testimony is conflicting there is substantial evidence to support the chancellor's findings and accordingly, these findings will not be disturbed in the absence of a clear showing that the chancellor committed error or that the evidence demonstrates his conclusions to be erroneous. Tyler v. Tyler, Fla.App. 1959, 108 So. 2d 312; Pergament v. Pergament, Fla.App. 1959, 117 So. 2d 26. See In re Lohbiller's Estate, Fla.App. 1959, 113 So. 2d 248.
Affirmed.
CARROLL, CHAS., J., and ODOM, ARCHIE M., Associate Judge, concur.